DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 4/01/2022 & 4/03/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 16-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claim(s) recite(s) an apparatus and method of use of the apparatus (a controller) and recites and abstract idea (“mathematical concept” and/or “mental process”), particularly mathematical relationships and Mathematical calculations (“series of mathematical calculations based on selected information”).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “unit” to perform both the receiving, determining, and providing steps. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a control parameter, determining a deviation, ext.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 16-31 include[s] limitations directed to a non-statutory transitory form of signal transmission, such as, a propagating electrical or electromagnetic signal per se (a signal processor determining information (“a measurement value processing unit”) based on receiving sensed signaling; a control parameter signal; an actuating signal, ext.).
It is unclear if the claim is directed to a statutory class since the signal claimed is a carrier wave since the specification does not offer details and the claims do not teach how the signal is stored.
As such, the BRI of the claim(s) in light of the specification encompasses transitory forms of signal transmission. Therefore the claims(s) fail[s] to claim statutory subject matter under 35 USC § 101 (See MPEP 2106.03.II ¶ 4).
Claims 16-31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 requires “a user input”. Under BRI this requires a human as part of the claimed invention. As such, the claim is excluded from patentable scope.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 16-18 and 20-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20020043487 by Schick.
Regarding claim(s) 16 & 30, Schick teaches an apparatus (a control system for automated controlling of a crossflow filtration system) and the method of using said control system, comprising:
a measurement value processing unit configured to receive a plurality of sensor signals from a plurality of sensors (see ¶ [0035] “Pressure sensors (S1, S2 and S3) are also shown installed along the conduit system.”)of the crossflow filtration system (see Title); and
determine a plurality of process parameters defining an operation state of the crossflow filtration system based on the plurality of sensor signals (see Fig. 4a, calculate New TMP 15 & Check Alarm Limits 18);
a control mode selection unit configured to determine based on a user input a subset of the process parameters as a set of control parameters (see ¶ [0011] “provides an alarm signal when user-defined concentration limits are exceeded”); and
determine for each control parameter in the set of control parameters a corresponding set value (see ¶ [0011]); and
a control unit (see Figs. 4a) comprising
a plurality of control loop modules (16, 20, 23),
each control loop module being configured to receive at least one control parameter from the set of control parameters (see Fig. 4a; and ¶ [0086] “The system was able to maintain a constant pump rate of 17 liters/minute by having the flow meter transmitter signal control the pump motor speed to this desired level. Thus, increasing solution viscosity and pressure tend to change pump output, which is automatically compensated by the closed loop control feature so that the pump motor speed is restored to the original pump output setting.”);
determine a control deviation of the received control parameter from the corresponding set value (see ¶ [0091] “The level sensor controller generates an alarm signal (e.g. stopping the pumping action of the pump 25) if the level sensor controller 56 is unable to maintain a substantially constant retentate liquid level (constant retentate volume).”)); and
provide an actuating signal to a dedicated actuator of the crossflow filtration system suitable to change the operation state of the crossflow filtration system such as to reduce the determined control deviation (see Fig. 4a, adjust motor speed 10, adjust V2 valve position 17, pump stop 19 & 23).
Regarding claim(s) 17, Schick teaches the control system according to claim 16.
Schick further teaches wherein the measurement value processing unit is configured to: receive at least one pressure signal indicating a pressure in a fluid stream of the crossflow filtration system; determine at least one overpressure prevention signal from the at least one received pressure signal; and determine local maxima in the at least one overpressure prevention signal (see ¶ [0059] “when the line pressure limit is exceeded by a set alarm value, the processor-controlled pump unit will stop pumping and/or provide an alarm signal.”).
Regarding claim(s) 18 & 31, Schick teaches the control system according to claim 17.
wherein the at least one pressure signal comprises at least one selected from a feed pressure signal, a retentate pressure signal, and a permeate pressure signal (see ¶ [0035] “The system illustrated in FIG. 1 further includes at least one flow meter 35 within the conduit system. … Pressure sensors (S1, S2 and S3) are also shown installed along the conduit system. Sensor S, which is associated with an electronic flow meter signal cable 43, reads the pressure (P1) at the inlet 28. Sensor S2 reads the pressure (P2) at the retentate outlet 31, and sensor S3 reads the pressure (P3) at the filtrate outlet 29.”),
wherein the determining of at least one overpressure prevention signal is based on at least one of a feed pressure signal and a pressure difference between a permeate pressure signal and a retentate pressure signal (see ¶ [0063] “when the high pressure limit is set at 10.0 psi, the processor-controlled pump unit 25 will stop and/or provide an alarm signal when the filter back pressure, typically as measured at the pressure sensor 35, exceeds 10.0 psi.”);
wherein the control mode selection unit is configured to:
determine the feed pressure signal and/or the pressure difference between the feed pressure signal and the retentate pressure signal and/or a transmembrane pressure of the crossflow filtration system as a primary control parameter (see ¶ [0036] In tangential flow filtration, the driving force (trans-membrane pressure, or TMP) is the difference between the average of the membrane feed pressure (P1) and the retentate pressure (P2) minus the permeate pressure (P3).”; and ¶ [0038] “Means are also provided for transmitting pressure data from each pressure sensor to the processor-controlled pump unit 25. ”);
determine the local maxima in the at least one overpressure prevention signal as at least one secondary control parameter (see ¶ [0061] “These user-selected alarm parameters include a high pressure alarm limit to monitor plug-up conditions of the filtration device, typically associated with the pressure sensor 35.”); and
determine a primary set value and at least one secondary set value for the primary control parameter and the secondary control parameter, respectively (see ¶ [0047] “User-programmable alarm parameters can be selected, such as: Cumulative (Retentate) Volume; Run (Pump) Time; Low Pressure (Low Filter Back Pressure); High Pressure (High Filter Back Pressure); Filtrate (or Permeate) Weight Alarm; as well as two concentration (e.g. UV and conductivity) alarms.”); and
the control unit comprising a feed pump control loop module, the feed pump control loop module comprising: a primary feed pump control loop configured to:
receive the primary control parameter (see ¶ [0065] “filtration system of the invention to achieve constant trans-membrane filtration despite increasing viscosity, the pressure data, as well as other data noted, are continuously fed back to the processor component 41. The processor component continuously inputs the data into, in effect, equation (1). The unit then transmits a signal or signals in order to modify the appropriate pressure so as to maintain the constant TMP value.”);
determine a primary control deviation of the received primary control parameter from the primary set value (see ¶ [0057] “User-programmable alarm parameters can be selected, such as: Cumulative (Retentate) Volume; Run (Pump) Time; Low Pressure (Low Filter Back Pressure); High Pressure (High Filter Back Pressure); Filtrate (or Permeate) Weight Alarm; as well as two concentration (e.g. UV and conductivity) alarms”); and
provide a primary feed pump actuating signal suitable for a feed pump actuator to change the operation of a feed pump of the crossflow filtration system such as to reduce the determined primary control deviation;
at least one secondary feed pump control loop configured to receive the at least one secondary control parameter (see Fig. 4a, check alarm limits: D1, D2) (see ¶ [0059] “when the line pressure limit is exceeded by a set alarm value, the processor-controlled pump unit will stop pumping”);
determine at least one secondary control deviation of the received at least one secondary control parameter from the at least one secondary set value; and provide at least one secondary feed pump actuating signal suitable for the feed pump actuator to change the operation of a feed pump of the crossflow filtration system such as to reduce the determined at least one secondary control deviation (see ¶ [0059] “when the line pressure limit is exceeded by a set alarm value, the processor-controlled pump unit will stop pumping”); and
an overpressure prevention unit configured to selectively feed the primary feed pump actuating signal or the at least one secondary feed pump actuating signal to the feed pump actuator depending on which one corresponds to a lower or lowest feed flow (see ¶ [0061] “A low pressure alarm limit also is programmable in order to monitor sudden lowering of pressure within the system, such as when tube connections have failed and the process solution possibly is being lost. This function can be responsive to data received from one or more pressure sensors.”).
Regarding claim(s) 20, Schick teaches the control system according to claim 16.
Schick further teaches where the apparatus which is adapted for automated controlling of a multi-channel crossflow filtration system (see Figs. 1-3), wherein the control mode selection unit is configured to: receive an overpressure condition in a forerunner filtration channel of the multi-channel crossflow filtration system (see ¶ [0061] “These user-selected alarm parameters include a high pressure alarm limit to monitor plug-up conditions of the filtration device, typically associated with the pressure sensor 35.”), and determine the at least one secondary set value for a follower filtration channel of the multi- channel crossflow filtration system 0087] “Item 22 in FIG. 4a “Check Alarm Limits: D1, D2” refers to input from detector or monitor 51 (D1) and from detector or monitor 52 (D2). Further details of this operation are found in FIG. 4b.”).
Regarding claim(s) 21, Schick teaches the control system according to claim 16.
Schick further teaches wherein the plurality of sensor signals comprises: a feed pressure signal indicating a pressure in a feed stream of the crossflow filtration system; and/or a retentate pressure signal indicating a pressure in a retentate stream of the crossflow filtration system; and/or a permeate pressure signal indicating a pressure in a permeate stream of the crossflow filtration system; and/or a weight signal indicating a mass of a retentate vessel of the crossflow filtration system; and/or a flow signal of a feed flow of the crossflow filtration system (see ¶ [0035] “The system illustrated in FIG. 1 further includes at least one flow meter 35 within the conduit system. … Pressure sensors (S1, S2 and S3) are also shown installed along the conduit system. Sensor S, which is associated with an electronic flow meter signal cable 43, reads the pressure (P1) at the inlet 28. Sensor S2 reads the pressure (P2) at the retentate outlet 31, and sensor S3 reads the pressure (P3) at the filtrate outlet 29.”).
Regarding claim(s) 22, Schick teaches the control system according to claim 16.
wherein the plurality of process parameters comprises:
a transmembrane pressure of the crossflow filtration system (see ¶ [0040] “The unit according to the invention permits this optimal TMP to be maintained during the process even during increasing concentration of the component of interest in the recirculating system”); and/or
a pressure difference between a feed pressure, indicating a pressure in a feed stream of the crossflow filtration system, and a retentate pressure, indicating a pressure in a retentate stream of the crossflow filtration system; and/or a permeate flow rate, indicating a flow rate through a filter membrane of the crossflow filtration system (see ¶ [0035] “The system illustrated in FIG. 1 further includes at least one flow meter 35 within the conduit system. … Pressure sensors (S1, S2 and S3) are also shown installed along the conduit system. Sensor S, which is associated with an electronic flow meter signal cable 43, reads the pressure (P1) at the inlet 28. Sensor S2 reads the pressure (P2) at the retentate outlet 31, and sensor S3 reads the pressure (P3) at the filtrate outlet 29.”),
wherein preferably the permeate flow rate F is determined according to with a change of a measured retentate mass M over time t, a retentate density p, and a flow rate L of a diafiltration buffer added to the retentate in the crossflow filtration system.
Regarding claim(s) 23, Schick teaches the control system according to claim 16.
Schick wherein the plurality of control loop modules comprises a feed pump control loop configured to provide a feed pump actuating signal for a feed pump actuator of the crossflow filtration system, wherein preferably the control mode selection unit is configured to selectively provide as control parameter to the feed pump control loop: a feed pressure signal indicating a pressure in a feed stream of the crossflow filtration system; and/or a pressure difference between a feed pressure, indicating a pressure in a feed stream of the crossflow filtration system, and a retentate pressure, indicating a pressure in a retentate stream of the crossflow filtration system; and/or a transmembrane pressure of the crossflow filtration system (see ¶ [0039] “A valve also can be associated with the sensor S1.”; ¶ [0038] “each pressure sensor is an electronic pressure sensor which detects pressure within the conduit system at its particular location. Means are also provided for transmitting pressure data from each pressure sensor to the processor-controlled pump unit 25. In this manner, the processor-controlled pump unit 25 has virtually instantaneous access to this pressure data”).
Regarding claim(s) 24, Schick teaches the control system according to claim 16.
Schick wherein the plurality of control loop modules comprises a retentate valve control loop configured to provide a retentate valve actuating signal for a retentate valve actuator of the crossflow filtration system, wherein preferably the control mode selection unit is configured to selectively provide as control parameter to the retentate valve control loop: a retentate pressure signal indicating a pressure in a retentate stream of the crossflow filtration system; and/or a transmembrane pressure of the crossflow filtration system; and/or a feed pressure signal indicating a pressure in a feed stream of the crossflow filtration system (see ¶ [0039] “a valve 30 is associated with the sensor S2 in order to provide the ability to adjust pressure (P2), a valve control cable 44 being provided.”).
Regarding claim(s) 25, Schick teaches the control system according to claim 16.
Schick wherein the plurality of control loop modules comprises a permeate valve control loop configured to provide a permeate valve actuating signal for a permeate valve actuator of the crossflow filtration system, wherein preferably the control mode selection unit is configured to selectively provide as control parameter to the permeate valve control loop: a permeate pressure signal indicating a pressure in a permeate stream of the crossflow filtration system; and/or a transmembrane pressure of the crossflow filtration system; and/or a permeate flow rate indicating a flow rate through a filter membrane of the crossflow filtration system (see ¶ [0039] “A value 36 is associated with the sensor S3 for adjusting pressure (P3), a valve control cable 45 of 4-20 mA being provided in the illustrated embodiment.”).
Regarding claim(s) 26 & 28, Schick teaches a control system according to claims 16 & 21.
Schick further teaches a feed pump (25) as an actuator to provide fluid through a feed channel to a filter of the crossflow filtration system (24),
wherein a feed pressure sensor is provided to measure a fluid pressure in the feed channel (S1);
where a retentate pressure sensor is provided to measure a fluid pressure in the retentate channel (S2);
where a permeate pressure sensor is provided to measure a fluid pressure in the permeate channel (S3);
a permeate valve (36) as an actuator to control flow of permeate fluid through a permeate channel from the filter of the crossflow filtration system (see Fig. 3), and
a retentate valve (30) as an actuator to control flow of retentate fluid through a retentate channel from the filter of the crossflow filtration system (see Fig. 3).
Regarding claim(s) 27, Schick teaches the crossflow filtration system according to claim 25.
Schick further teaches comprising a weight sensor to measure a weight or mass of a retentate vessel of the crossflow filtration system (see ¶ [0041] “Load cell 37 is positioned and adjusted for measuring the weight of the liquid 22 within the reservoir 21.”; see also Fig. 3.).
Regarding claim(s) 29, Schick teaches the crossflow filtrations system according to claim 28.
Schick further teaches wherein each filtration channel comprises: a filter of the respective filtration channel (24); and a feed pump (25) as an actuator to provide fluid through a feed channel to the filter of the respective filtration channel (see Fig. 3), wherein a feed pressure sensor (S1) is provided to measure a fluid pressure in the feed channel (see ¶ [0035] “Pressure sensors (S1, S2 and S3) are also shown installed along the conduit system. Sensor S, which is associated with an electronic flow meter signal cable 43, reads the pressure (P1) at the inlet 28.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick, in further in view of US Patent Application Publication No. 20110278208 by NAMBA et. al.
Regarding claim(s) 19, Schick teaches the control system according to claim 18.
Schick is silent as to wherein the primary feed pump control loop and the at least one secondary feed pump control loop each comprises a PID controller, which both have the same PID-parameters.
However, NAMBA discloses a control system wherein the primary feed pump control loop comprises a PID controller (see ¶ [0024] ”the controller CTR1 controls the operation of the high-pressure pump P2, thereby applying a pressure, which is higher than the osmotic pressure by the seawater salt content … Since the production amount of fresh water depends greatly on the number of revolutions of the high-pressure pump P2, the controller CTR1 controls the number of revolutions of the high-pressure pump P2, for example, by PID (P: Proportional, I: Integral, D: Differential), so that the measured value of the fresh water production amount may agree with a preset target value.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the primary and secondary feed pump control loops of Schick, for another, a PID controller as taught by Namba, to yield the predictable results of controlling the production of fresh water from the treatment apparatus attached to the control system (see ¶ [0024] “the controller CTR1 controls the number of revolutions of the high-pressure pump P2, for example, by PID (P: Proportional, I: Integral, D: Differential), so that the measured value of the fresh water production amount may agree with a preset target value.”). MPEP § 2143.I.B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773